Citation Nr: 0403226	
Decision Date: 02/04/04    Archive Date: 02/11/04

DOCKET NO.  01-00 286	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
labyrinthitis, to include on an extraschedular basis under 38 
C.F.R. § 3.321(b)(1).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
August 1947 to August 1949.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The veteran testified 
at a videoconference hearing before the undersigned Veterans 
Law Judge in July 2001.  A copy of the transcript of that 
hearing is of record.  In October 2001, the Board, in 
pertinent part, remanded the issue on appeal to the RO for 
additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Board notes at the outset that there was a significant 
change in VA law during the course of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) (codified at 38 U.S.C.A. § 5100 et seq.) became law.  
Regulations implementing the VCAA have been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA and 
the implementing regulations apply in the instant case.  A 
review of the record indicates the veteran has not been 
adequately notified of the VCAA as it applies to his present 
appeal.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2003); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Although correspondence was issued in 
November 2002 notifying the veteran of the VCAA and, in 
essence, how it applied to a service connection claim, the RO 
did not address matters pertinent to the increased rating 
issue on appeal.  

The revised duty to assist requires VA make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for 
disability compensation requires VA provide medical 
examinations or obtain medical opinions when necessary for an 
adequate decision.  See 38 C.F.R. § 3.159.  

In this case, the veteran underwent a VA examination 
pertinent to his claim; however, the examiner did not 
adequately identify all of the present symptom manifestations 
caused by this disorder.  Therefore, the Board finds an 
additional medical opinion is required prior to appellate 
review.

Accordingly, the case is REMANDED for the following:

1.  The RO should ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied.  This includes notifying the 
appellant (1) of the information and 
evidence not of record that is necessary 
to substantiate the claim, (2) of the 
information and evidence that VA will 
seek to provide, and (3) of the 
information and evidence that the 
claimant is expected to provide.  The 
veteran should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The veteran should be requested to 
identify all sources of VA and non-VA 
medical treatment pertinent to the matter 
on appeal since October 2002.  The RO 
should obtain complete copies of the 
medical records (not already in the 
claims folder) from all identified 
sources.  

3.  The veteran should be scheduled for a 
VA neurology examination for an opinion 
as to the current nature and severity of 
any vestibular disorder or labyrinthitis.  
The examiner should also discuss the 
degree to which this disability results 
in any interference with employment.  The 
claims folder must be available to, and 
reviewed by, the examiner.  The examiner 
should reconcile any opinions given with 
the other evidence of record and provide 
a complete rationale.

4.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal.  
Whether or not any additional evidence or 
information is received, the RO should 
re-adjudicate the claim.  The RO must 
consider all applicable laws and 
regulations, including whether 
extraschedular rating consideration is 
warranted.  If the benefit sought remains 
denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




